
	

113 S847 IS: Polar Bear Conservation and Fairness Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 847
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow the importation of polar bear trophies taken in sport hunts in Canada
		  before the date on which the polar bear was determined to be a threatened
		  species under the Endangered Species Act of 1973. 
	
	
		1.Short titleThis Act may be cited as the
			 Polar Bear Conservation and Fairness
			 Act of 2013.
		2.Permits for
			 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking
			 subparagraph (D) and inserting the following:
			
				(D)Polar bear
				parts
					(i)In
				generalNotwithstanding
				subparagraphs (A) and (C)(ii), subsection (d)(3), and sections 101 and 102, the
				Secretary of the Interior shall, expeditiously after the date on which the
				expiration of the applicable 30-day period described in subsection (d)(2)
				expires, issue a permit for the importation of any polar bear part (other than
				an internal organ) from a polar bear taken in a sport hunt in Canada to any
				person—
						(I)who submits, with the permit application,
				proof that the polar bear was legally harvested by the person before February
				18, 1997; or
						(II)who submitted, with a permit application
				submitted before May 15, 2008, proof that the polar bear was legally harvested
				from a polar bear population from which a sport-hunted trophy could be imported
				before that May 15, 2008, in accordance with section 18.30(i) of title 50, Code
				of Federal Regulations (or a successor regulation) by the person before May 15,
				2008.
						(ii)Applicability
				of prohibition on the importation of a depleted species
						(I)Parts legally
				harvested before February 18, 1997
							(aa)In
				generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to
				the importation of any polar bear part authorized by a permit issued under
				clause (i)(I).
							(bb)ApplicabilityItem
				(aa) shall not apply to polar bear parts imported before June 12, 1997.
							(II)Parts legally
				harvested before May 15, 2008
							(aa)In
				generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to
				the importation of any polar bear part authorized by a permit issued under
				clause (i)(II).
							(bb)ApplicabilityItem
				(aa) shall not apply to polar bear parts imported before the date of enactment
				of the Polar Bear Conservation and Fairness Act of
				2013.
							.
		
